Citation Nr: 1527897	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-44 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for left oophorectomy.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for obstructive sleep apnea, including as secondary to pulmonary sarcoidosis with inactive pulmonary tuberculosis.

5.  Entitlement to a compensable rating for right ovarian cyst, status post oophorectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to April 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  The claims file is entirely electronic, so paperless, using the Veterans Benefits Management System (VBMS).

During the hearing the Veteran requested, and was granted, a 30-day stay allowing the submission of additional evidence, which since has been received.

Rather than being immediately decided, the claim of entitlement to service connection for obstructive sleep apnea is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  However, the Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  An unappealed March 2003 rating decision considered and denied the Veteran's claim of entitlement to service connection for left oophorectomy based essentially on a finding that this disability was not shown to have been incurred in or caused by her military service. 

2.  The additional evidence since received is either cumulative or does not tend to relate this disability to her service; this additional evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.

3.  The unappealed March 2003 rating decision also considered and denied the Veteran's claim of entitlement to service connection for diabetes mellitus based essentially on findings there was no indication the diabetes was caused by medication prescribed for a service-connected disability, nor was there any evidence of diabetes during her service or to a compensable degree within a year of her discharge.

4.  The additional evidence since received is either cumulative or does not tend to relate the diabetes mellitus to her service - including secondarily by way of a service-connected disability (notably, treatment for it); this additional evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.


5.  As well, the unappealed March 2003 rating decision considered and denied the Veteran's claim of entitlement to service connection for hypertension based essentially on findings that hypertension was not related to a service-connected disability, meaning caused or aggravated by it, and neither incepted during nor was caused by her service or manifested to a compensable degree within a year of her discharge from service. 

6.  The additional evidence since received is either cumulative or does not tend to relate the hypertension to her service; this additional evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.

7.  The most probative (meaning most competent and credible) evidence fails to show that both ovaries have been removed in connection with the Veteran's service-connected right ovarian cyst - status post oophorectomy.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, so the claim of entitlement to service connection for left oophorectomy may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).

2.  New and material evidence has not been received, so the claim of entitlement to service connection for diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).

3.  New and material evidence has not been received, so the claim of entitlement to service connection for hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).

4.  The criteria are not met for a compensable rating for the right ovarian cyst, status post oophorectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.17, 4.116, Diagnostic Code 7619 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met, including as concerning the petitions to reopen the claims that have been previously considered, denied, and not appealed.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 


To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Here, by way of correspondence dated in March 2008, VA notified the Veteran of the information needed to substantiate and complete her claims, including apprising her of the information and evidence that she was responsible for providing and of the information and evidence that VA would attempt to obtain for her, so on her behalf.  She was also provided notice as to how VA assigns "downstream" disability ratings and effective dates once service connection is granted.  As well, the March 2008 correspondence provided the Kent-compliant notice formerly required in claims to reopen; it advised her of the bases for the previous denial of the claims, and of what type of evidence would be new and material (as well as what was needed to substantiate the underlying claims of service connection).  

As the rating decision on appeal granted service connection for right ovarian cyst, status post oophorectomy, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2010 Statement of the Case (SOC) provided notice on the "downstream" issue of an increased initial rating and readjudicated the matter after the appellant and her representative had had the opportunity to respond and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  A notice deficiency is not alleged.  


Notably, during the March 2015 videoconference hearing, the undersigned advised the Veteran of the bases for the prior denials of the claims and what was still needed to reopen the claims (evidence of a nexus between her left oophorectomy, diabetes mellitus, and hypertension, and her service), as well as what was needed to award a higher rating for the right ovarian cyst, status post oophorectomy; her testimony reflects that she was aware of what was needed to reopen and/or grant the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  A deficiency in the conduct of the hearing is not alleged.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the presiding hearing officer's or judge's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer or judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding hearing officer or judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  Here, to this end, the presiding VLJ - the undersigned - sought to identify evidence that might have tended to substantiate the claims.  Moreover, as already alluded to, the Board also held the record open for an additional 30 days following the hearing to allow the Veteran time to obtain and submit additional evidence that might tend to substantiate her claims.

Regarding the additional obligation to assist the Veteran with these claims, consider that her service treatment records (STRs) and pertinent post-service treatment records have been obtained.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  Regarding the claim on appeal regarding an increased rating for the right ovarian cyst, status post oophorectomy, a VA examination to determine the current severity of this disability is unnecessary; all of the findings needed to rate this disability in relation to the applicable rating criteria are in the medical evidence of record.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

New and Material Evidence to Reopen a Claim of Entitlement to Service Connection

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA version of the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal connection ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as diabetes mellitus and hypertension, will be  presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the Veteran may establish the required connection ("nexus") between these § 3.309(a) "chronic" disabilities and service alternatively by showing continuity of symptomatology since service according to 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Still additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected as secondarily related to service.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Left Oophorectomy

An unappealed March 2003 rating decision denied the Veteran service connection for left oophorectomy, based essentially on findings that the condition neither occurred in nor was caused by service.  No new and material evidence was submitted within one year following the decision.

The evidence of record at the time of the March 2003 rating decision included the Veteran's STRs, private treatment records, and lay statements from the Veteran.

The Veteran's STRs reflect that a small right ovarian cyst was noted in November 1977.  In June 1978, exploratory laparotomy found a ruptured left ectopic pregnancy, for which the Veteran underwent left salpingectomy.  The STRs are silent regarding the left ovary.  A January 1981 Medical Board report reflects that in June 1978, the Veteran underwent a left salpingectomy for an ectopic pregnancy.  On April 1981 service separation examination, the genitourinary system and a vaginal pelvic exam were normal. 

On April 1984 physical examination, the Veteran was noted to have had exploratory laparotomy for ovarian pain in February 1984, with the finding of right salpingitis as well as uterine fibroid.

Treatment records reflect that in April 1988, the Veteran underwent an abdominal hysterectomy due to findings of carcinoma of the cervix.  The operative report indicates that a follicular cyst of approximately one centimeter was noted on the right ovary, which was left in place.  No findings were noted regarding the left ovary.

A March 1990 pelvic sonogram visualized a right ovary that appeared to be at the upper limits of normal in size, with a cystic component measuring approximately 3.5 by 4.3 centimeters in diameter.  There were no other significant findings, to include any findings regarding the left ovary.  The impressions included right ovary at upper limits of normal in size with probable simple ovarian cyst.

On June 1991 treatment, the diagnosis was right ovary, tubo-ovarian mass with extensive tubo-ovarian adhesions and multiple benign cystic follicles.  A June 1991 operative report reflects that the Veteran underwent a right oophorectomy due to an adnexal mass.

A December 1991 pelvic ultrasound showed no uterus or right ovary, consistent with surgical history; a large left ovarian cyst that was simple in nature was present.

A December 1992 discharge summary from Bexar County Hospital District notes that the Veteran had a cystic left pelvic mass that had been noted to enlarge over the previous year.  Ultrasound confirmed the mass to be approximately 8 x 5 centimeters in size at admission.  The Veteran was noted to have had a previous right salpingo-oophorectomy for a simple cyst.  The impressions included pelvic mass, probable ovarian cyst that had persisted over the past one year.  The Veteran then underwent exploratory laparotomy and left salpingo-oophorectomy, with no complications, and she did very well postoperatively.  


Evidence received since the March 2003 rating decision includes private treatment records, and lay statements and testimony from the Veteran.  Private treatment records since March 2003 include no additional information regarding date of onset, etiology, or any nexus to the Veteran's service in reference to the left ovary or removal thereof.

At the March 2015 videoconference Board hearing, the Veteran testified that when her left ovary was removed in 1978 (during service), she also had a cyst on the right ovary at that time.  She testified that she continued to have problems with the right ovary over the years and had several operations, but it was not removed until 1992.  She contends that the removal of both ovaries should be service connected.

Because service connection for left oophorectomy was previously denied based on a finding that the condition neither occurred in nor was caused by service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran's left oophorectomy is related to her service.

The Veteran's additional lay statements and hearing testimony describing symptoms in service are cumulative, and not new, evidence; she reported such symptoms in her initial claim seeking service connection for left oophorectomy.  Her reports of continuing complaints postservice likewise are cumulative and not new evidence.  To the extent that she may be seeking to relate (by her own assertions to the effect) her left oophorectomy to a remote finding in service in the absence of continuity of symptoms postservice, such assertions are not competent (and not material) evidence, as she is a layperson, and is not shown to have the requisite expertise to provide an opinion on what is essentially a medical question.

The Board notes that, despite the Veteran's testimony that her left ovary was removed in service, the contemporaneous medical records reflect that she underwent a left salpingectomy in service rather than a left salpingo-oophorectomy (i.e., the left fallopian tube was removed but not the left ovary.)  As noted above, the medical evidence reflects that the left ovary was removed, instead, in 1992, so well after the conclusion of her service.

While the treatment records added to the record since the March 2003 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not tend to show that the Veteran's left oophorectomy or any findings regarding the left ovary are related to her service or were incurred or aggravated therein.  

In fact no additional evidence received since the March 2003 rating decision is new and competent evidence tending to relate a left oophorectomy to the Veteran's service.  Therefore, the additional evidence received since March 2003 does not address the unestablished fact necessary to substantiate the claim of entitlement to service connection for left oophorectomy, does not raise a reasonable possibility of substantiating such claim, and is not new and material.  Accordingly, the claim may not be reopened.

Diabetes Mellitus

The unappealed March 2003 rating decision also denied the Veteran service connection for diabetes mellitus as secondary to pulmonary sarcoidosis with inactive pulmonary tuberculosis, based essentially on findings that there is no indication that diabetes was caused by medication prescribed for the service-connected disability, nor is there any evidence of diabetes during service.  No new and material evidence was submitted within one year following the decision.

The evidence of record at the time of the March 2003 rating decision included the Veteran's STRs, private treatment records, and lay statements from the Veteran.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding diabetes mellitus.  On April 1981 service separation examination, her endocrine system was normal.  

The medical evidence reflects that the Veteran has been treated for diabetes mellitus since November 1993.  On January 1997 treatment, the previous medical history was noted to include previous diabetes mellitus secondary to medications.  The Veteran submitted a July 2001 statement from treating physician Dr. Eckman, who stated that the Veteran had been under his care since November 1993 for diabetes mellitus.

Evidence received since the March 2003 rating decision includes private treatment records and lay statements and testimony from the Veteran.  The treatment records since March 2003 reflect that she receives ongoing treatment for diabetes mellitus.

During her March 2015 videoconference Board hearing, the Veteran testified that Dr. Eckman had told her the high dose prednisone she was given for sarcoidosis off and on between 1981 and 1990 may have contributed to the development of her diabetes despite her family history of it.  She testified that she was taken off the prednisone because of the problems it was causing.  She testified that she is currently treated for diabetes with oral medications and insulin.

Because service connection for diabetes mellitus was previously denied based on findings that there is no indication diabetes was caused by medication prescribed for the service-connected disability, nor is there any evidence of diabetes during service or within a year of discharge, for evidence to be new and material in this matter it would have to tend to show that the Veteran's diabetes mellitus is related to her service or service-connected disability, including medications prescribed to treat such disability.

The Veteran's additional lay statements and hearing testimony regarding the etiology of her diabetes mellitus are cumulative, and not new, evidence; she stated the same contentions in her initial claim seeking service connection for diabetes mellitus.  To the extent that she may be seeking to relate (by her own assertions to the effect) her diabetes mellitus to a service-connected disability in the absence of any medical opinion in support of a nexus, such assertions are not competent (and not material) evidence, as she is a layperson, and is not shown to have the requisite expertise to provide an opinion on what is essentially a medical question.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  Moreover, merely submitting more recent records of ongoing evaluation and treatment is not reason to reopen a claim - especially where, as here, the existence of the claimed disability already was acknowledged when previously considering and denying the claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

While the treatment records added to the record since the March 2003 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not tend to show the Veteran's diabetes mellitus is related to her service or a service-connected disability.  

In fact no additional evidence received since the March 2003 rating decision is new and competent evidence tending to relate diabetes mellitus to the Veteran's service or a service-connected disability.  Therefore, the additional evidence received since March 2003 does not address the unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, does not raise a reasonable possibility of substantiating such claim, and is not new and material.  Accordingly, the claim may not be reopened.

Hypertension

As well, the unappealed March 2003 rating decision denied the Veteran service connection for hypertension as secondary to the diabetes mellitus, based essentially on findings that hypertension is not related to a service-connected disability and neither occurred in nor was caused by service.  No new and material evidence was submitted within one year following the decision.  See 38 C.F.R. § 3.156(b) and (c) precluding a decision from becoming final and binding and, therefore, in turn under subpart (a) requiring the submission of new and material evidence to reopen the claim.

The evidence of record at the time of the March 2003 rating decision included the Veteran's STRs, private treatment records, and lay statements from the Veteran.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding hypertension or elevated blood pressure.  On April 1981 service separation examination, her cardiovascular system was normal.  

On April 1992, December 1992, and September 1993 discharge summaries, the diagnoses included hypertension.  The medical evidence reflects that the Veteran has been treated for hypertension since November 1993.  On January 1997 treatment, the previous medical history included hypertension of about three years' duration.

Evidence received since the March 2003 rating decision includes private treatment records, and lay statements and testimony from the Veteran.  The treatment records since March 2003 reflect that the Veteran receives ongoing treatment for hypertension.

At the March 2015 videoconference Board hearing, the Veteran testified that Dr. Eckman related her hypertension to long-term steroid use to treat sarcoidosis.  She currently takes medication for high blood pressure.

Because service connection for hypertension was previously denied based on findings that hypertension is not related to a service-connected disability and neither occurred in nor was caused by service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran's hypertension is related to her service or service-connected disability.

The Veteran's additional lay statements and hearing testimony regarding the etiology of her hypertension are cumulative, and not new, evidence; she stated the same contentions in her initial claim seeking service connection for hypertension.  To the extent that she may be seeking to relate (by her own assertions to the effect) her hypertension to a service-connected disability in the absence of any medical opinion in support of a nexus, such assertions are not competent (and not material) evidence, as she is a layperson, and is not shown to have the requisite expertise to provide an opinion on what is essentially a medical question.  The Board notes that the Veteran is not service connected for diabetes mellitus, and a request to reopen a previously denied service connection claim for diabetes mellitus is denied herein.

While the treatment records added to the record since the March 2003 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not tend to show that the Veteran's hypertension is related to service or a service-connected disability.  

In fact no additional evidence received since the March 2003 rating decision is new and competent evidence that tends to relate hypertension to the Veteran's service or a service-connected disability.  Therefore, the additional evidence received since March 2003 does not address the unestablished fact necessary to substantiate the claim of service connection for hypertension; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Rating for Right Ovarian Cyst, Status Post Oophorectomy

The Veteran contends that an initial compensable rating is warranted for this disability on the basis that she had cysts on both ovaries in service and that both ovaries since have been removed.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's gynecological disability is rated under Diagnostic Code 7619, which provides that for three months after the removal of an ovary, a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a noncompensable rating.  38 C.F.R. § 4.116, Code 7619.

38 C.F.R. § 4.116, Note 2, provides that disabilities rated under Diagnostic Codes for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The Board sees, however, the Veteran is already in receipt of SMC at the "K" level under 38 C.F.R. § 3.350(a) for anatomical loss of a creative organ effective April 29, 1981.  Thus, further consideration of this provision is not warranted.  Accordingly, to receive a compensable rating for her right ovarian cyst, status post oophorectomy, the evidence needs to show that both ovaries have been removed owing to her service.

By way of background, in June 1991 treatment, the Veteran underwent a right oophorectomy due to an adnexal mass.  A December 1991 pelvic ultrasound showed no uterus or right ovary, consistent with surgical history; a large left ovarian cyst that was simple in nature was present.  A December 1992 discharge summary from Bexar County Hospital District notes that the Veteran had a cystic left pelvic mass that had been noted to enlarge over the previous year.  Ultrasound confirmed the mass to be approximately 8 x 5 centimeters in size at admission.  She was noted to have had a previous right salpingo-oophorectomy for a simple cyst.  The impressions included pelvic mass, probable ovarian cyst that had persisted over the past one year.  She then underwent exploratory laparotomy and left salpingo-oophorectomy, with no complications, and she did very well postoperatively.  Subsequent treatment records are unremarkable regarding the Veteran's gynecological disability.

At the Board hearing, the Veteran testified that, when her left ovary was removed in 1978, during her service, she also had a cyst on the right ovary at that time.  She testified that she continued to have problems with the right ovary over the years and had several operations, but acknowledged it was not actually removed until 1992.  She contends that the removal of both ovaries should be service connected because the origins of both removals date back to her service.

As noted above, the contemporaneous medical records reflect that the Veteran underwent a left salpingectomy in service but not a left salpingo-oophorectomy (the left fallopian tube was removed but not the left ovary.)  The medical evidence reflects that the right ovary was removed in 1991 and the left ovary was removed in 1992.

The December 2008 rating decision determined that the previous decision regarding right ovarian cyst, status post oophorectomy, was clearly and unmistakably erroneous (the product of CUE), and granted service connection rated 0 percent, effective August 30, 2002.

The Veteran is already service connected for left salpingectomy due to ruptured ectopic pregnancy and for carcinoma of the cervix and abdominal hysterectomy.  Those ratings are not before the Board for consideration.

It is not in dispute that the Veteran underwent the complete surgical removal of both ovaries, separately, after her separation from service.  [She does not allege, and the evidence does not show, that either ovary was removed during her service.]  However, she previously has been denied service connection for left oophorectomy, and the Board has herein denied her request to reopen the previously-denied claim, based on a finding that no new and material evidence has been received to reopen the claim.  

Considering the pertinent evidence of record, the Board finds that a compensable rating for the Veteran's service-connected right ovarian cyst status post oophorectomy is not warranted.  The objective medical findings of record do not indicate that any left ovary removal would somehow be related to the right ovarian cyst noted in service or the post-service right salpingo-oophorectomy for a simple cyst, performed in 1991.  Thus, the Board determines that the preponderance of the evidence is against the claim, and an initial compensable evaluation for right ovarian cyst status post oophorectomy is not warranted.

The Board also has considered the applicability of alternative diagnostic codes for evaluating the Veteran's gynecological disability but finds that no higher rating or separate rating is assignable.  As there is no evidence of disease of or injury of the vulva or vagina, complete atrophy of both ovaries, prolapse of the uterus, displacement of the uterus, rectovaginal fistula, urethrovaginal fistula, or malignant neoplasm of the gynecological system, or that there are any current symptoms, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 7610, 7611, 7621-27.  See 38 C.F.R. § 4.116.

The Board has additionally considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as shown by the findings of record, and provide for additional symptoms than currently shown by the evidence.  The Veteran does not contend and the evidence does not suggest any exceptional or unusual disability picture exists.  Accordingly, the Board finds her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the matter of entitlement to a total disability rating resulting in individual unemployability due to service-connected disability (TDIU) is not raised by the record, either expressly or implicitly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen the claim of entitlement to service connection for left oophorectomy is denied.

The appeal to reopen the claim of entitlement to service connection for diabetes mellitus is denied.

The appeal to reopen the claim of entitlement to service connection for hypertension is denied.

A compensable rating for right ovarian cyst, status post oophorectomy, is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal regarding service connection for sleep apnea.  See 38 C.F.R. § 3.159.

Under governing law, any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

On March 2008 VA examination, the examiner noted that the Veteran was diagnosed with pulmonary sarcoidosis in 1978; lab results at that time indicated that she had both sarcoidosis and pulmonary tuberculosis.  She was treated first for tuberculosis with INH and Ethambutol; one year later, she was treated for sarcoidosis with prednisone and inhalers.  On examination, the Veteran reported that she continued to have shortness of breath with exertion, and she always woke up tired as if she had gotten no rest.  The examiner noted that sleep apnea was diagnosed in 1994.  The Veteran reported constantly feeling tired all the time and using a CPAP machine.  Following a physical examination, the examiner opined that the Veteran's sleep apnea is as least as likely as not related to pulmonary sarcoidosis with inactive pulmonary tuberculosis, as the pulmonary condition can cause sleep disturbances.

The AOJ found the March 2008 VA examination to be inadequate because the claims file was not reviewed and the opinion was not supported by adequate rationale, and ordered a new VA medical opinion.

In a September 2008 VA records review and opinion report, the physician opined based on a review of the claims file that obstructive sleep apnea syndrome is not generally noted to be secondary to pulmonary sarcoidosis.  The physician stated that obstructive sleep apnea is predominantly an upper airway condition, with obstruction of the upper airway at the level of the nasopharynx, oropharynx, or hypopharynx; sarcoidosis, on the other hand, is a disease of the lungs.  The physician opined that, since they affect separate areas of the respiratory system, it is more likely than not that the Veteran's sleep apnea is not due to the service-connected pulmonary sarcoidosis.  The physician opined that the sleep apnea is therefore a concomitant condition but just as likely as not an associated condition.

The Board finds the March 2008 and September 2008 VA examination and medical opinion reports to be inadequate because neither examiner adequately explained the opinions stated.  A mere statement that the Veteran's pulmonary condition can cause sleep disturbances is not an adequate opinion with sufficient rationale.  Likewise, a mere statement that obstructive sleep apnea affects the upper airway whereas sarcoidosis affects the lungs, is not an adequate opinion with sufficient rationale.  Furthermore, the September 2008 reviewing physician stated that sleep apnea is a concomitant condition but just as likely as not an associated condition [with the service-connected disability of pulmonary sarcoidosis].  This statement is unclear and requires clarification.

Because neither VA examiner adequately addressed whether the Veteran's service-connected pulmonary sarcoidosis with inactive pulmonary tuberculosis caused or aggravated her obstructive sleep apnea, a remand for corrective action is necessary.  

Further, updated records of all pertinent VA treatment the Veteran has received for sleep apnea are evidence constructively of record that must be secured.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain complete copies of all updated records of the Veteran's VA treatment for obstructive sleep apnea.  

2.  Then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of her sleep apnea, and in particular whether it is related to (meaning caused or aggravated by) her service-connected pulmonary sarcoidosis with inactive pulmonary tuberculosis.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.



The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology for the Veteran's sleep apnea?  Specifically, is it at least as likely as not (a 50% or greater probability) that the sleep apnea was either (i) caused or (ii) aggravated by (increased in severity due to) her service-connected pulmonary sarcoidosis with inactive pulmonary tuberculosis (to include as due to medication prescribed for service-connected disability).  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the pulmonary sarcoidosis with inactive pulmonary tuberculosis did not cause, but aggravated, the Veteran's sleep apnea, the examiner should specify, to the extent possible, the degree of sleep apnea pathology/impairment that resulted from such aggravation.  

c) If the sleep apnea is determined to be unrelated to service, and to not have been caused or aggravated by a service-connected disability, the examiner should identify the etiology for sleep apnea that is considered more likely.

The examiner must include rationale with all opinions.  


3.  Lastly readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental SOC (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


